SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM 8-KCURRENT REPORTPursuant to Section 13 or 15(d) of the Securities Exchange Act February 1, 2016Date of Report(Date of Earliest Event Reported)Commission File No. 000-52653 EQCO2, INC. (Exact name of registrant as specified in its charter) Nevada, USA98-0505768(State of Incorporation or organization)(I.R.S. Employer Identification No.)11226 Pentland Downs Street, Las Vegas, NV 89141(Address of principal executive offices)(Zip code)Company's telephone number, including area code: (702) 448-1543N/A(Former name or former address, if changed since last report)Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)¨ Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b))¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5 – CORPORATE GOVERNANCE AND MANAGEMENTItem 5.02 Departure of Directors or Principal Officers; Election of Officers; Appointment of Principal Officers. Departure of Officer and DirectorLAS VEGAS, NV / February 1, 2016 / EQCO2, Inc. (CLNO) today announced the resignation of Harold Gewerter as its Chairman of the Board for personal reasons. The company also announced that it has appointed Kenneth Bosket, as its Chairman, and is no longer Vice Chairman and Head of Operations. Arnulfo Saucedo-Bardan has been appointed as the company's Chief Operating Officer, and is no longer the company's Secretary. Montse Zaman, has been appointed Secretary, Treasury and Director.The Board remains at five (5) members.Item 9.01 Financial Statements and Exhibits. Exhibit No. Description of Exhibit99.1 February 1, 2016 Press Release 2SIGNATURESPursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. EQCO2, Inc. Date: February 1, 2016 By:/s/ Mike Zaman Mike ZamanPresident3
